Citation Nr: 1029982	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from February 1967 to 
February 1969 as a member of the infantry of the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was originally granted service connection for PTSD and 
rated at 10 percent in a July 2006 rating decision.  A 50 percent 
disability rating for PTSD was granted as of February 20, 2007 in 
the December 2007 rating decision.  A 50 percent disability 
rating was again granted with an effective date October 27, 2008 
after a February 2009 rating decision overturned an October 2008 
rating decision that reduced the Veteran's disability rating from 
50 percent to 30 percent.  Thus, the Veteran has effectively been 
evaluated at a continuous disability rating of 50 percent for 
PTSD.  In a July 2008 rating decision, a separate noncompensable 
evaluation for erectile dysfunction as secondary to PTSD was 
granted effective February 27, 2008 along with a special monthly 
compensation based on loss of use of a creative organ.  


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	The Veteran's PTSD has not caused occupational and social 
impairment with deficiencies in most areas due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Criteria for an evaluation in excess of 50 percent for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claim Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 and 
3.326(a).

In a letter dated in May 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for an increased rating for PTSD, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Prinicipi, 16 Vet. App. 183, 187 
(2002).  Also, in May 2008, VA sent the Veteran another letter 
describing how disability ratings are assigned.  Accordingly, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him an opportunity to give testimony before the RO or Board, 
although he declined to do so.  The Veteran was not provided a 
psychiatric examination in his claim for an increased disability 
rating.  However, a psychiatric examination is not necessary as 
the record contains current psychiatric treatment records that 
adequately portray the Veteran's current level of impairment; 
thus making the evidence of record sufficient for an increased 
rating determination.  See Hart v. Mansfield, 21 Vet. App. 505, 
508 (2007).  The psychiatric treatment records contain well-
reasoned psychiatric opinions as to the extent of the Veteran's 
PTSD effect on functional capabilities, the symptoms the Veteran 
is displaying, the effectiveness of different treatments, and the 
Veteran's own self-assessment of his disability.  Accordingly, 
they are deemed adequate for rating purposes.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Thus, it appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not contend otherwise.  Therefore, the Board 
finds that VA has complied with its duty to provide notice and 
assistance under the VCAA.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5104; 38 C.F.R. §§ 3.159 and 3.326(a).  As such, the Board will 
now address the merits of the Veteran's claim.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  Where entitlement to compensation has 
been established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose is 
of primary concern.  Consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine if 
the assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See Hart, 
21 Vet. App. at 509-10.  Furthermore, an evaluation of the level 
of disability present must also include consideration of the 
functional impairment of a Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  VA 
has a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, a veteran need 
only demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  However, when the issue on appeal is 
whether an increase in the disability rating of a service-
connected disability is warranted, the present level of 
disability is the determinative factor.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 
of 38 C.F.R. § 4.130.  Pursuant to the general rating formula for 
mental disorders, PTSD is evaluated as follows:  

100 percent disability rating for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

70 percent disability rating for occupational and 
social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships. 

50 percent disability rating for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

30 percent disability rating for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

10 percent disability rating for occupational and 
social impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational task only during periods of significant 
stress, or; symptoms controlled by continuous 
medication.

0 percent disability rating for a mental condition 
that has been formally diagnosed, but symptoms are 
not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication.  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" and is used as a 
tool to determine the severity of one's disability.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. 
§§ 4.125(a), 4.130.  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

The Veteran has also been awarded a separate noncompensable 
evaluation for erectile dysfunction as secondary to PTSD.  
However, the Veteran has not contested this rating assignment 
either formally or informally.  Thus, this issue is not on appeal 
and the Board will not address this issue at this time.  

It is important to point out before moving to an analysis of the 
evidence in light of the rating currently assigned that the 
evaluation of the same disability under various diagnoses is to 
be avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  As it 
pertains to mental disorders, a single rating is assigned as all 
mental disorders are rated under a single general rating formula.  
38 C.F.R. § 4.130; see also Clemons v. Shinseki, 23 Vet. App. 1, 
4-5 (2009).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the individual veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  However, the extent of social impairment shall 
be considered when evaluating the level of disability from a 
mental disorder, but shall not be sole basis for an assignment of 
rating disability.  38 C.F.R. § 4.126.

The Veteran was diagnosed with PTSD during a VA psychiatric 
examination in May 2006.  During this examination, he reported no 
past psychiatric treatment, suicidal behavior, or violence after 
the military.  He further reported regularly having nightmares 
and flashbacks, hyper-vigilance, easy startle reflex, 
nervousness, sporadic anxiety attacks, and difficulty trusting 
people for many years.  The examiner noted that these symptoms 
were moderately severe in nature.  The examiner reported that the 
Veteran's mood was depressed, affect was blunted, insight and 
judgment were fair, and impulse control was fair.  No suicidal or 
homicidal ideations were reported.  The examiner did note that 
the Veteran works full-time, but appears to be somewhat 
isolative.  Besides the Veteran's spouse and a few friends, the 
Veteran has a few other contacts.  The examiner concluded that 
the Veteran has problems working as well as in his relationships.  
He was granted a 10 percent disability rating by VA in July 2006 
as the record did not reflect an inability to perform 
occupational tasks, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  Subsequently, the Veteran has 
been receiving psychiatric treatment since February 2007 at VA 
facilities.  

In the initial February 2007 VA mental health consultation, the 
Veteran reported that he has had chest pain, sweating and 
tightness of the chest since he was released from the military.  
He further stated having temper tantrums and nightmares a few 
times a week with flashbacks of the Vietnam conflict in which he 
hears helicopters flying.  He also reported that he was always 
apprehensive, detached from others, and constantly on guard 
because he felt that "someone is after him."  At this time, he 
reported working full-time as a truck driver.  The psychiatrist 
noted that the Veteran's speech was spontaneous, coherent, and 
relevant with no gross thought disorder or cognitive deficit.  
She also reported that he had frequent mood swings with a quick 
temper and occasional anger outburst when provoked.  She noted no 
hallucinations, suicidal ideation, or homicidal ideation.  She 
assigned the Veteran a GAF score of 55.  

In a May 2007 VA psychiatric follow-up, the Veteran described his 
mood as "not depressed" and the psychiatrist described his 
affect as appropriate, his thought process as coherent, logical, 
and goal direct.  No suicidal or homicidal ideations, phobias, or 
obsessions were reported.  He was assigned a GAF score of 65.  

In June 2007, the Veteran had a Vet Center individual and group 
counseling intake assessment.  The counselor reported that the 
Veteran's speech was clear and fluent, and he demonstrated no 
difficulty with memory or concentration.  However, the counselor 
noted that his insight was fair, and the Veteran's report of past 
incidents indicated poor judgment.  His mood was also noted as 
being sad with the Veteran displaying a guarded demeanor 
regarding Vietnam related content.  His affect was appropriate, 
but he used laughter to minimize more serious thought processes.  
Although the Veteran denied any suicidal or homicidal ideations, 
he did report intermittent feelings of aggression and violence 
when confronted with stressful, interpersonal interactions.  The 
Veteran described himself as a "loner" with problems with 
authority.  He further described night sweats with frequent 
nightmares.  He also stated how he would excessively eat whenever 
he was feeling depressed, causing him to gain weight.  The 
counselor concluded that the Veteran had a profound social and 
vocational impairment secondary to chronic, combat related PTSD.  
In a counseling session later that month, the Veteran stated that 
he never feels safe anymore and attributes this to his need to 
collect firearms.  He also stated he only feels safe with his 
spouse, and places weapons around the house to protect him when 
she is not at home.  The counselor opined that the Veteran had 
profound social and vocational impairment due to his PTSD.

In July 2007 Vet Center counseling, the Veteran reported feeling 
a great deal of guilt over the fact that his unit was used to 
lure out and find the enemy, and that the infantry units would 
have to then go in and engage the enemy, usually resulting in 
many casualties.  He was noted as suffering from intrusive 
thoughts, sleep disturbance, anger management difficulties, and 
social isolation.  By the end of the month, the Veteran reported 
that there is a lot about Vietnam that angers, hurts, and 
confuses him, and that more and more identifiable triggers are 
presenting themselves every day.  He also stated that he felt 
that he had done a good job at controlling his behavioral 
reaction to anger, but that just having the feelings bothered 
him.  The counselor noted that the Veteran's symptoms included 
anger management issues, intrusive thoughts, sleep disturbance, 
guilt, hyper-vigilance, and grief.

During August 2007 VA medical treatment, he reported that his 
weight increase was due to him "eating a lot" because he was 
very depressed.  In the same month, the Vet Center counselor 
noted that the Veteran's mood was sad and affect constricted.  
The Veteran later relayed that he recognized that there was a lot 
about his experience that made him angry, and that he felt more 
angry, more often.  He also reported an incident with another 
person that would have escalated into a physical altercation had 
the Veteran been able to physically run.  He then stated that he 
continued to have difficulties managing the stress and 
aggravation of minor issues and had noticed an increase in the 
number of thoughts and feelings about the Vietnam conflict since 
entering counseling.  The counselor found the Veteran to have 
profound social and vocational impairment secondary to chronic, 
combat related PTSD with intrusive thoughts, sleep disturbance, 
social isolation, hyper-vigilance, and anger management issues.  
At the end of this month, the Veteran described how his 
experiences in Vietnam had led to difficulties with his friends, 
family, and employers for decades and how those experiences anger 
and sadden him.

In November 2007 at VA treatment, the Veteran complained of 
irritability, anxiety on occasions, and anger.  He reported that 
he had been isolating himself to minimize those feelings and to 
avoid possible triggers.  His mood was reported as depressed 
sometimes with affect mildly constricted.  Again, no suicidal or 
homicidal ideations, phobias, or obsessions were reported.  His 
thought content was noted as being preoccupied with problems.  
His GAF score remained at 65.

In December 2007 at VA treatment, the Veteran's mood was 
described as "depressed sometimes" with affect being mildly 
constricted.  No suicidal or homicidal ideations or 
hallucinations were reported.  His thought process was described 
as logical, coherent and goal directed.  However, his thought 
content was again noted as being preoccupied with problems.  The 
psychiatrist noted that the Veteran had been less irritable, 
exhibited less anxiety, and exhibited less anger.  The Veteran's 
GAF score was still at 65.  An identical assessment was made by 
the VA psychiatrist in April 2008.  

In October 2008, the VA psychiatrist wrote a letter stating that 
while he believed that the Veteran had shown some improvement in 
his PTSD symptoms due to medications and psychotherapy, the 
Veteran remained symptomatic with nightmares, hyper-vigilance, 
depressed mood, and anxiety.  He further stated that the Veteran 
is working solitary jobs to avoid others and only feels 
comfortable with his spouse and counselor.  He further opined 
that the Veteran is suffering from severe PTSD and only showing 
modest improvement with treatment.

J.H.O., a friend of the Veteran, wrote in December 2008, that the 
Veteran seems to constantly be checking his environment to see 
what is around him and has seen the Veteran experience fatigue 
because of this.  J.H.O. further states that he had witnessed the 
Veteran's temper flair up over incidents that J.H.O. considered 
"trivial in nature."  He had also seen the Veteran exaggerated 
responses to sudden loud noises.  J.H.O. opines that the Veteran 
is in a constant state of deep sadness and is also a danger to 
himself and the public at large.

In order for the Veteran to qualify for a 70 percent schedular 
rating for PTSD, the evidence must show occupational and social 
impairment, with deficiencies in most areas due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130; DC 9411.

Here, the Veteran has shown occupational and social impairment.  
The record reflects that the Veteran has chosen to limit his 
employment to solitary occupations.  He has done so in order to 
isolate himself from other people.  Likewise, the Veteran has 
stated his general distrust of people and has thus severely 
restricted his social circle.  However, the psychiatric evidence 
does not reflect that the Veteran is deficient in work, school, 
family relations, judgment, thinking, or mood.  Indeed, the 
Veteran has been married to the same spouse for decades and has 
reported her as being a positive influence on his life.  
Furthermore, there is no evidence in the record that he currently 
has a strained relationship with any family member.  Neither has 
the Veteran reported any problems with his work resulting from 
his PTSD.  The record does show instances of poor judgment, 
irrational thinking, and depressed mood as noted by the 
psychiatric treatment providers above.  However, the record does 
not show that the psychiatric treatment providers are of the 
opinion that the Veteran is actually deficient in these areas.

The evidence of record shows that the Veteran has never reported 
suicidal ideations.  He has specifically denied having such 
throughout the record.  Also, the record is also void of 
obsessional rituals which interfere with routine activities.  
Although, J.H.O.'s statement that the Veteran is "constantly 
checking his environment to see what's around him" does seem to 
purport an obsessional ritual, it does not seem to interfere with 
routine activities.  In addition, there is no record of the 
Veteran's speech being intermittently illogical, obscure, or 
irrelevant.  Nor is there any evidence of the Veteran displaying 
spatial disorientation.  Neither is there any evidence of the 
Veteran being in a state of near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively.  
The record does show that the Veteran may be in near-continuous 
panic or depression, but the Veteran is able to fully-function 
independently, as evidenced by his employment as a truck driver.

The record does show the Veteran has had some episodes that may 
be described as showing impaired impulse control, such as when he 
described almost getting into a physical altercation in August 
2007.  However, there are few examples of this, and the examples 
in the record show that they are limited to aggressive responses 
to aggravating stimuli.  The Veteran has actually shown 
commendable impulse control in his multiple decades of sobriety.  
Furthermore, the Veteran has stated that he is frequently angry, 
but the record shows that the Veteran has been able to control 
his impulse towards violence.

There is some evidence in the record that the Veteran has 
neglected his personal appearance and hygiene.  Specifically, the 
Veteran's over-eating during periods of depression causing 
significant weight gain.  However, there is no evidence that this 
has caused any occupational or social impairment.  The record 
also shows some evidence that the Veteran has had some difficulty 
in adapting to stressful circumstances.  The Veteran surrounding 
himself with weapons around the house shows his difficulty with 
dealing with separation from his spouse.  Again, there is no 
evidence that these difficulties have caused any occupational or 
social impairment.  Furthermore, that same evidence shows that 
the Veteran does not have an inability to establish and maintain 
effective relationships.  Indeed, the Veteran not only has 
maintained an effective relationship with his spouse, but he has 
also maintained relationships with J.H.O. and some of his fellow 
veterans.  Thus, the Veteran may have some difficulties 
establishing and maintaining effective relationships, but he does 
have the ability to do so.

Consequently, the evidence in the record does not show that the 
Veteran's PTSD has met the criteria for a 70 percent disability 
rating.  38 C.F.R. § 4.130.  Indeed, the Veteran has been 
assigned GAF scores between 55 and 65 throughout the course of 
the appeal, which is reflective of mild to moderate symptoms.  As 
such, the Board finds that the Veteran's PTSD more closely 
resembles the criteria for a 50 percent disability rating and a 
disability rating above 50 percent is denied.  Id.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extra-schedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The United States Court of Appeals for Veterans Claims clarified 
the analytical steps necessary to determine whether referral for 
extra-schedular consideration is warranted.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, it must be determined whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

Here, the Veteran does not contend that he is totally 
unemployable because of his PTSD.  Instead, he contends that he 
has limited his work to those jobs that are solitary in nature.  
The Veteran has not alleged any unusual or unique circumstances 
that would suggest that the rating criteria are inadequate for 
rating purposes.  The Veteran has not required hospitalization or 
had to miss work to deal with the symptoms of his PTSD.  
Therefore, the evidence does not present such an exceptional 
disability picture that the available schedular evaluations are 
inadequate and referral for extra-schedular consideration is not 
warranted.

Following a complete and comprehensive review of the record, the 
Board finds that a disability rating above 50 percent for PTSD is 
not warranted for any period during the appeals period.  The 
level of impairment associated with PTSD has been relatively 
stable throughout the appeals period, and as such, any 
application of staged ratings (i.e., different percentage ratings 
for different periods of time) is inapplicable.  See Hart, 21 
Vet. App. at 509-10.


ORDER

A rating higher than 50 percent for posttraumatic stress disorder 
is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


